In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Incorporated Village of Lynbrook, dated March 29, 2001, which, after a hear*394ing, denied the petitioner’s application for a use variance, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Warshawsky, J.), dated November 29, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the determination of the Board of Zoning Appeals of the Incorporated Village of Lynbrook sufficiently set forth the specific facts on which it relied in making its determination (cf. Matter of Necker Pottick, Fox Run Woods Bldrs. Corp. v Duncan, 251 AD2d 333; Matter of Markowitz v Town Bd. of Town of Oyster Bay, 200 AD2d 673; Matter of Bowers v Aron, 142 AD2d 32).
The appellant’s remaining contention is without merit. Florin, J.P., Feuerstein, Friedmann and Rivera, JJ., concur.